Citation Nr: 1127365	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a head injury, to include headaches.

3.  Entitlement to service connection for residuals of a neck injury.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD) to include anxiety, depression and panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for the disabilities on appeal.

The issues of service connection for residuals of a head injury, service connection for residuals of a neck injury, and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Hypertension is not shown to be etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  Therefore, he received complete notice regarding his claim for service connection.

The Veteran's private treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  Correspondence dated February 2007 stated that the Veteran's service treatment records and service personnel records were fire-related and could not be constructed.  The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an 'adverse presumption' where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board also notes correspondence from the Social Security Administration (SSA) indicating that the Veteran's SSA records had been destroyed.  In a June 2007 statement, the Veteran reported receiving treatment from two private facilities from the early 1970's through the early 1990's, but that these records were unavailable.

The Board specifically notes that the Veteran was afforded a VA examination with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and, to the extent possible, provides an opinion as to the etiology of the Veteran's hypertension.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, service treatment records are not available for review.

The Veteran underwent a general VA examination in February 1973.  He reported a history of high blood pressure.  His sitting blood pressure was measured at 148/100, 128/100, and 140/96.  He was diagnosed with hypertensive vascular disease.  The examiner did not comment on etiology.

Additional records show diagnoses of hypertension from 1995 through 2008.

The Veteran was afforded a VA examination in June 2008.  He reported that he first found out that he had high blood pressure in 1971.  He did not recall having it in the military, and the examiner noted that there were no service treatment records to review.  The Veteran currently treated his condition with medication.  On examination, the Veteran's blood pressure was 113/74, 103/71, and 106/72.  He also demonstrated an irregular heart rhythm.  He was diagnosed with hypertension secondary to atherosclerotic heart disease.  The examiner stated that it was less likely than not that the Veteran's current hypertension was related to service.  While the examiner acknowledged that service treatment records were not available for review, the Veteran himself stated that hypertension was first diagnosed in 1971, and that he did not recall having hypertension during service.

Based on the evidence of record, the Board finds that service connection for hypertension is not warranted.  While the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against a finding that current hypertension was incurred in or is otherwise related to service.  The Veteran did not recall any hypertension complaints or treatment during service, and was not formally diagnosed until about 15 years after his discharge.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the VA examiner concluded that it was less likely than not that the Veteran's hypertension was related to service.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In this case, however, the Veteran has not offered any significant lay evidence to support of his claim.


ORDER

Service connection for hypertension is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

Residuals of a Head Injury

The Veteran contends that he sustained a head injury during service when a fellow soldier "flipped" him out of his bunk.  During his 1973 VA examination, the Veteran reported having headaches, though no specific diagnosis was rendered.  

During his June 2008 VA examination, the Veteran reported having 2 to 3 headaches per week, each lasting up to 30 minutes.  He denied any associated nausea or vomiting.  He treated his condition with Tylenol.  Based on a history provided by the Veteran and a physical examination, the examiner diagnosed tension headaches.  He further stated headaches were not related to service, as there were no service treatment records to support his claim that he was flipped out of a bunk and injured.

According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the examiner's sole rationale for concluding that headaches are not related to service is that there are no service records to support the Veteran's account of his injury.  As the relevant service records were destroyed in a fire, the matter should be returned to the examiner for a supplemental opinion.  The examiner should offer an opinion as to whether headaches are related to service, and this opinion should address all of the relevant post-service evidence, including the Veteran's statements regarding the circumstances of his injury.  If the examiner is unable to provide an opinion without resorting to speculation, it must be clear on the record that the inability to opine on such questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Residuals of a Neck Injury

Similarly, the Veteran contends that he sustained a neck injury when he was flipped out of his bunk during service.  The June 2008 VA examiner diagnosed minimal osteophyte formation and concluded that it was unrelated to service.  He based this conclusion on the fact that there were no service records to support the Veteran's claim of injury during service.  He further stated that even if there were records to support his claim, it would be less likely than not that his current condition was caused by the claimed injury.  However, no rationale was provided to support this second conclusion.

The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Here, the examiner should offer a supplemental opinion as to whether osteophyte formation in the cervical spine is related to service, and this opinion should address all of the relevant post-service evidence, including the Veteran's statements regarding the circumstances of his injury.  If the examiner again concludes that an injury in service did not result in the Veteran's current neck condition, he must provide a rationale to support such a conclusion.

PTSD

The Veteran contends that he has PTSD as a result of stressors experienced during service.  Specifically, he stated that he was harassed and assaulted by three corporals beginning in April 1955.  In one instance, as previously discussed, one of these corporals flipped him out of his bunk, resulting in head and neck injuries.  He described an incident in which another corporal "took me out back and whipped me with his fists."  They had him sit in a foxhole up on a hill for a week, something that no one else had to do.  During field maneuvers, the Veteran was always designated as the "enemy."  He would constantly be shot at with blank rounds.  They also used real flamethrowers, and the Veteran stated that the flames would get pretty close to him.  He had intense fear and helplessness around these men.

The Veteran's service personnel records were destroyed and cannot be used to verify the claimed stressors.  Moreover, these stressors are largely anecdotal and cannot be verified through VA development.  However, with respect to claims based on personal assault, in Patton v. West, 12 Vet. App. 272 (1999), Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information, as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)).

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows:

(4) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran has not been provided notice related to a PTSD claim as outlined above.  The Veteran has also not been afforded an opportunity to submit documents or information that may serve to verify the reported assault in service.  This type of evidence may be particularly probative in light of the Veteran's missing service records.  Therefore, on remand, the Veteran should be notified of the types of evidence he may submit to support his claim of personal assault in service and be afforded the opportunity to submit such evidence.


Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the June 2008 VA examination for residuals of head and neck injuries.  Upon review, he should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed headaches and osteophyte formation of the cervical spine are related to service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record, including the Veteran's own statements regarding the circumstances of his injuries in service, as well as any relevant postservice records, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Send the Veteran a VCAA-compliant notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of 38 C.F.R. § 3.304(f).

The Veteran should be advised to submit any additional information or evidence potentially corroborative of any claimed in-service stressors related to his PTSD.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements regarding stressors during service.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


